Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 10/20/2022 for application number 16/900,405. The RCE refers to an amendment that was filed on 09/27/2022. Claims 1, 22-23, and 30-31 have been amended. Claims 10 and 27 were previously cancelled. Claim amendments have overcome the 35 USC § 112 rejections identified in the previous office action. Claims 1-9, 11-26, and 28-32 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-9, 11-26, and 28-32 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding the new claim 1, the claim element “wherein the configuration message includes one or more configuration parameters based on the first sidelink capability for synchronizing timing and frequency of sidelink communications between the UE and the one or more secondary UEs with the network entity” is not supported by the original disclosure. The applicant has also not indicated in the remarks where the support exists for this new claim. 
An indication of a configuration message is provided in specification paragraph [0065] (referring to Fig. 4), which states “At step 6, gNB 404 may configure one or more bandwidth parts (BWPs) for UE 402 to establish the sidelink communication with UE 406”, which indicates configuring a sidelink capability for using certain BWPs (= a frequency or a frequency band), but not for sidelink capability for synchronizing timing and frequency. The specification does not appear to provide any description of a configuration message that includes configuration parameters based on sidelink capability for synchronizing timing.
Furthermore, the specification describes in paragraph [0005] that “…the synchronization mechanism (e.g., timing and/or frequency synchronization) for a user equipment (UE) may be based on a connection to a global navigation satellite system (GNSS) or a cellular base station”. But there is no mention in the specification of a UE receiving a configuration message from the network entity in response to the capability indication message, wherein the configuration message includes one or more configuration parameters based on the first sidelink capability for synchronizing timing and frequency of sidelink communications between the UE and the one or more secondary UEs with the network entity.
For the purpose of examination, this claim limitation is assumed to read as flows:
 “wherein the configuration message includes one or more bandwidth parts (BWPs) based on the first sidelink capability for 

Claims 22-23 and 30 are rejected following the same rationale as set forth in the rejection of claim 1. Claims 22-23 and 30 recite similar features as in claim 1 from the perspective of an apparatus for a UE,  a method for a network entity, and an apparatus for a network entity, respectively. Similar assumptions are made to amend the claims for the purpose of examination.

Dependent claims 2-9, 11-21, 24-26, and 28-29, and 31-32 are also rejected because they carry the limitations of the rejected base claims.

Allowable Subject Matter
Claims 1-9, 11-26, and 28-32 contain allowable subject matter over the prior art of record based on the assumptions made with respect to the claim elements for the purpose of examination, and would be allowed if the independent claims 1, 22-23, and 30 overcome the 35 USC §112 rejections identified in this office action. The prior art of record includes the following documents:
Jung et al. (US 20170048647 A1)
Luo et al. (EP 3179778 A1)
Yaver et al. (WO 2017088906 A1)
Yasukawa et al. (US 20170230815 A1) 
Lambert et al. (.US 8428079 B1)
Wang et al. (US 20210337544 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471